867 F.2d 1502
CHEMICAL MANUFACTURERS ASSOCIATION, et al., Petitioners,v.U.S. ENVIRONMENTAL PROTECTION AGENCY, Respondent.
No. 87-4849.
United States Court of Appeals,Fifth Circuit.
March 3, 1989.

Theodore L. Garrett, Corinne A. Goldstein, Jay T. Smith, Covington & Burling, Washington, D.C., for petitioners.
Dov Weitman, Lee M. Thomas, Acting Adm'r, EPA, Michael Wenig, David J. Kaplan, Washington, D.C., for respondent.
Ronald J. Wilson, Robert Wayne Adler, Washington, D.C., for intervenor:  Natural Resources, Etc.
Petitions for Review of an Order of the Environmental Protection Agency.
Before RUBIN, GARZA and KING, Circuit Judges.
PER CURIAM:


1
As the parties are aware, final reply briefs in this case were not received until December 1988 and some supplemental briefs were submitted thereafter.  The court, taking account of the March 31, 1989 compliance deadline for the regulations at issue here, has devoted intensive study to the many complex issues involved.  While it is not at this time prepared to render an opinion, it has completed a substantial portion of what it expects will be an opinion more than 350 pages long, and, as a result, it has gained a sufficient understanding of the many issues involved in the case and has completed a sufficient portion of its opinion to be able to announce that it will not suspend the enforcement of the EPA's regulations, although it may direct the EPA to reconsider and take further action with respect to some of them.


2
This notification is not a final order, and it does not preclude the court from altering its views should that become necessary, but it is designed to furnish the parties with as much information as possible in view of the March 31, 1989, compliance deadline.